Citation Nr: 1643935	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement for service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Allen Valleau, Agent


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel




INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1993 to January 1996, followed by Michigan National Guard service from January 1996 until October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Initially, a May 1997 rating decision denied service connection for a left knee disability.  This rating decision was not appealed and became final.  The May 2013 rating decision then declined to reopen the claim of service connection for a left knee disability due to a lack of new and material evidence.  The Veteran filed a timely Notice of Disagreement in August 2013.  In June 2014, the RO issued a Statement of the Case (SOC) that again denied the claim.  The Veteran timely appealed the decision in August 2014.  

To establish jurisdiction over the issue of service connection for the left knee condition, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully below, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability.

The Board notes that additional evidence was associated with the Veteran's claims file at the time of and following submission of his substantive appeal in August 2014.  Such evidence was received after the issuance of the June 2014 SOC without a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  Nevertheless, § 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amends 38 U.S.C. 
§ 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in August 2014 and AOJ consideration of the additional evidence has not been explicitly requested.  A waiver of this evidence is not necessary and the Board may properly consider all additional evidence submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied service connection for a left knee disability based upon a finding that it was not related to the Veteran's service.

2.  Evidence received since the May 1997 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim. 

3.  The preponderance of the evidence is against a finding of service connection for a left knee disability. 


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since May 1997 sufficient to reopen the issue of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
3.  The criteria establishing entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has satisfied its duty to notify under the VCAA in this case.  Specifically, in letters dated December 2012, April 2013, and October 2013, the Veteran was advised of the evidence and information necessary to reopen and substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the Court's ruling in Dingess.  See Dingess, supra.
The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant to matters herein decided.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  He has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for a left knee disability.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined his disability.  It is clear that the examiner had the information required to properly consider the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history, describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and is supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The Veteran seeks to reopen the previously denied claim of service connection for a left knee disability.
As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate, and analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

In general, rating decisions that are not timely appealed become final and may not be reopened.  See 38 U.S.C.A. § 7105(d)(3), 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been finally disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Evidence associated with the claims file prior to the May 1997 rating decision included STRs, a December 1996 VA examination report, and the Veteran's lay statements.
Evidence received since the May 1997 rating decision includes, but is not limited to, VA and private medical treatment records, additional lay statements from the Veteran, and an October 2013 VA examination report. This new evidence includes X-Ray, MRI, and emergency room records regarding the left knee, a 2013 diagnosis of left knee tendinitis, and further detail from the Veteran on in-service events related to the left knee condition, including running in Virginia in 1994 and falling during training in Louisiana in 1995.  The Veteran also submitted materials including an article titled "Medial Knee Pain in a Runner: A Case Report" and a definition of "Chronic Refractory Pain." 

This evidence is new in that it was not previously of record at the time of the May 1997 rating decision. Significantly, the Veteran's account that he sustained an in-service injury to his left knee while training in 1995 was not previously of record. The May 1997 rating decision noted only one instance of treatment for the left knee condition in service and stated that complaints of pain without etiology do not establish a chronic disability.  The evidence is also material because it provides facts relevant to the history and current status of the left knee injury. 

Collectively, the Veteran's lay statements, treatment records, and VA examinations address the possibility of an etiological link between the in-service incidents and the current diagnosis.  The Veteran is competent to report observable first-hand experiences, such as experiencing an injury and falling in service.  Furthermore, for the limited purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Thus, the evidence received since the May 1997 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a left knee condition.  See 38 C.F.R. § 3.156.  Accordingly, this aspect of the Veteran's appeal is granted, and the claim is reopened.

III.  Service Connection

At the outset, the Board finds that the Veteran is not prejudiced by the Board's proceeding with de novo review of his claim for service connection for a left knee disability without returning it to the AOJ for initial consideration upon the Board's reopening of the claim because the AOJ already itself implicitly reopened the claim and adjudicated the matter de novo before certifying the appeal for Board review.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (a).  Service connection generally requires competent and credible evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms experienced in service or at any time after service when the symptoms he experienced were directly through the senses.  38 C.F.R. § 3.159; Layno, supra (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).
The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson, supra (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, supra (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

i.  Current Disability 

The existence of a present disability is established through the Veteran's medical treatment examination records.  The October 2013 emergency room records contain a diagnosis of tendinitis in the left knee.  The October 2013 VA examination report also refers to arthritis in both knees.  Having established this element, the Board will next address the question of whether the evidence demonstrates the incurrence of tendinitis or arthritis in service.

ii.  In-Service Incurrence of Injury and Post-Service Treatment  

The Veteran contends that his current knee condition is related to his period of service.  His STRs show that he was treated once in service in April 1994 for knee pain related to running.  The Veteran also described an incident during 1995 when, while conducting training in Louisiana, his left knee gave out and he fell down a hill.  

It is undisputed that the Veteran sought treatment for left knee pain in April 1994.  However, the Board observes that he did not seek consistent follow-up treatment for this complaint.  The evidence of record includes multiple STRs reflecting he sought treatment for other complaints, including hematemesis, melena, constipation, digestive issues, abdominal pain, foot pain, and back pain.  The separation examination of November 1995 is silent as to any complaints associated with the left knee, although various other ailments are listed, including issues with his ears, feet, and digestive system.  The Veteran's November 1995 Report of Medical History is likewise silent to any issue with the left knee.

The Board notes the Veteran's assertions that he incurred a left knee disability in service.  However, he did not report such on his medical history upon separation nor was it noted in the examination.  As such, the evidence weighs against his credibility and suggests that he did not experience the onset of a left knee disability at the time of separation.  While there is evidence to support the fact that the Veteran sought treatment for left knee pain on one occasion and fell on another occasion, the evidence of record does not reflect tendinitis or arthritis during service.

Additionally, the Veteran has consistently contended that he sought continuous treatment for his left knee following service.  Specifically, on his VA Form 9, he stated, "I have complained about my knee condition to the VA physicians since my discharge from 1996 up to present. The VA has continued to treat my left knee all that time."  VA treatment records were obtained from the VA Medical Centers in Detroit and Ann Arbor, Michigan.  The Veteran reported knee pain during a December 1996 VA examination unrelated to a claim for the left knee.  The first complaint of knee pain after the 1996 examination is found in February 2012 treatment notes.  There is no indication that he complained of or was treated for left knee issues by VA between 1997 and 2012, when he filed the present claim.  No other records were received and the Veteran did not supply any additional private treatment records reflecting complaints or treatment related to the left knee. 

While the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, such evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").   

However, in the case at hand, the Board finds that the Veteran's STRs tend to affirmatively rebut the Veteran's suggestion that he incurred a disability related to his left knee in service.  The evidence also tends to rebut the Veteran's contentions that he sought continuing treatment for this condition following service.  


iii.  Post-Service Lay Evidence

The record contains several statements, including those made during VA examinations, in which the Veteran asserts that he incurred his current left knee condition in service and that he has had continuous pain in his left knee since service.  

The Veteran, as a layperson, is competent to report suffering left knee pain in service and to experiencing symptoms associated with his left knee since service.  Layno, supra.  However, the credibility of the Veteran's lay statements has been questioned by the silence of the medical examination and history upon separation from the service and the fact that although the Veteran claims to have sought continuing treatment for his left knee pain following service, none of the entities have record of such complaints or treatment.  

Additionally, the Board finds that these statements are insufficient to provide the requisite nexus between the current disability and service.  While the Veteran may assert that he incurred a left knee disability in service, the statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  As noted, the Veteran sought treatment for other injuries and ailments during his period of service, but those treatment records do not confirm that the Veteran had consistent or continued symptoms of left knee pain.  The Board considers the Veteran to be an inaccurate historian in attributing his current left knee pain to an in-service incurrence, which by all other evidence of record appeared to be a transient ailment which the Veteran experienced twice and sought treatment for once during his three year period of service.  

In short, the Board finds that the contemporaneous medical and lay evidence contained in the STRs are a more accurate, reliable, and probative account of what the Veteran was experiencing at that time, than his subsequent recollections, regardless of whether such belated statements were made to VA medical care providers in the course of seeking medical treatment or to the Veterans Benefits Administration in the course of seeking service connection.
Finally, while the Veteran is competent to report symptoms, to include the left knee pain he has experienced, his statements regarding his lay observation are insufficient to provide the requisite nexus opinion between the current disability and the period of service.  As the Veteran is without the requisite medical knowledge to opine as to the etiology of his condition, his testimony can be afforded little probative weight, regardless of the credibility analysis discussed above.  See Buchanan, supra (noting that the Board, as fact finder, is responsible for assessing the credibility, competence, and probative value of evidence); Jandreau, supra (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  

iv.  Nexus 

The Board will now consider whether there is nexus evidence that justifies a grant of service connection for left knee disability on a direct basis.

The opinion provided by the VA examiner in October 2013 found that the left knee condition was less likely than not incurred in or related to service.  The examiner reviewed the claims file and conducted a physical examination of the Veteran, observing that no laxity, effusion, or signs of meniscal tear were found in the left knee.  He noted the Veteran's reports of left knee pain in both 1994 and 1995.  He reviewed the 2012 X-ray and 2013 MRI images. His physical examination of the Veteran measured a left knee flexion of 120 degrees and no objective evidence of painful motion.  Normal muscle strength was recorded for left knee flexion and extension.  Joint stability testing was normal for the left knee.  The examiner documented the Veteran's use of braces and a cane.  He also noted that the recent MRI did not show any pathology.  

After a comprehensive examination, the examiner provided a thorough rationale for his findings, stating that although the Veteran complained of left knee pain in service, X-rays showed only mild degenerative changes in both knees.  He explained that the arthritis is not due to his left knee injury as the same arthritis is found in the uninjured right knee as well.  The examiner opined that based on a history of the Veteran's medical issues, the physical examination, and negative MRIs, the left knee condition is less likely than not related to service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In this case, although the examiner did not specifically outline why he discounted the lay testimony, it can be inferred from the extensive examination report, which includes a detailed narrative of the Veteran's assertions, that the examiner took into account all relevant facts and information in making his determinations.  

The Board recognizes the Veteran's statement on his VA Form 9 that his treatment over the years has been inadequate and physicians have not discussed the chronicity of his injury.  As noted above, there is no indication that he complained of or was treated for left knee issues by VA between 1997 and 2012.  Moreover, the upon which the claim turns is not the previous treatment or the existence of the Veteran's left knee injury, but instead the nexus between that condition and his period of service.  While the Veteran's concern regarding his treatment is noted, its probative value is diminished in light of the relevancy to the nexus determination. 

The Board also notes that the Veteran submitted materials suggesting a link between running and knee pain.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998); see also 38 C.F.R. § 3.159 (a)(1).  However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim.")

In the precedent decision of Nieves-Rodriguez, supra, the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  Here, the opinion provided by the VA examiner in October 2013 provides a solid discussion of the Veteran's contentions, the objective medical history of his left knee symptoms, and a thorough rationale with sound reasoning and conclusions.  

The Board notes that the positive nexus opinion of record comes from the Veteran himself.  As noted above, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau, supra.  However, the Veteran, as a layperson, does not possess the necessary medical expertise to link the existing diagnoses of tendinitis and arthritis to his in-service knee pain.  Thus, in the absence of competent medical evidence of a link between the Veteran's left knee pain and his military service, direct service connection for a left knee disability is not warranted.  

v.  Presumptive service connection

The Board also notes that the Veteran's left knee condition cannot be service connected on a presumptive basis as a chronic disease.  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015). In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  

There is no evidence in the present case that arthritis of the left knee existed in service, as discussed above, or manifested to a compensable degree in the first year following separation from service.  During a VA examination for other claims in December 1996, the Veteran relayed the story of his in-service knee pain to the physician, who found some tenderness in the left knee but measured a normal range of motion.  The examiner noted "no cause found" for pain in the left knee.  

Additionally, continuity of symptomatology has not been demonstrated by the evidence of record.  The first instance of a complaint of knee pain after 1996 occurred in February 2012.  While not dispositive, the passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a disability, are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As previously noted above, the Veteran's statements regarding the continuity of symptomatology since service are found to be an inaccurate account of what occurred during and after service, and are thus not credible.  Additionally, arthritis is not a condition that can be diagnosed by a lay person and medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Consequently, service connection for a left knee disability on a presumptive basis as a chronic disease is not warranted. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between a left knee disability and the Veteran's military service, directly and on a presumptive basis.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to service connection for a left knee disability is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


